                 CASE 0:18-cv-03025-JNE-ECW Doc. 219-1 Filed 06/30/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA
ELEANOR and ROCCO CIOFOLETTI, and
LARRY STOSPAL on behalf of themselves and all                       LR 7.1(f) & LR 72.2(d)
others similarly situated,                                 CERTIFICATE OF COMPLIANCE
                           Plaintiff(s)

v.                                                     Case Number: 18-cv-03025-JNE-ECW
SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE COMPANY,
SECURIAN LIFE INSURANCE COMPANY,
SHURWEST LLC and MINNESOTA MUTUAL
COMPANIES, INC.,
                 Defendant(s)



I, Jason M.   Hopkins                                  [name of filer], certify that the

                              Shurwest, LLC's Memorandum of Law In Support of Response to
         Memorandum titled: Plaintiffs' Motion for Class Certification
         complies with Local Rule 7.1(f).

or

         Objection or Response to the Magistrate Judge’s Ruling complies with Local Rule 72.2(d).

I further certify that, in preparation of the above document, I:

         Used the following word processing program and version: MS Office Prof. Plus 2016
         and that this word processing program has been applied specifically to include all text,
         including headings, footnotes, and quotations in the following word count
or

         Counted the words in the document.

I further certify that the above document contains the following number of words: 7,337


Date: June 30, 2021                             s/ Jason M. Hopkins
                                               Name       Jason M. Hopkins
                                               Law Firm DLA Piper LLP (US)
                                               Address 1 1900 North Pearl Street, Suite 2200
                                               Address 2 Dallas, TX 75201
                                               Phone      214.743.4500
                                               Email      jason.hopkins@dlapiper.com
                                               Bar ID     Texas No. 24059969 pro hac vice
WEST/289775552

                                                                                           American LegalNet, Inc.
                                                                                           www.FormsWorkFlow.com
